NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

  TRADING TECHNOLOGIES INTERNATIONAL,
                    INC.,
             Plaintiff-Appellant

                            v.

   SUNGARD DATA SYSTEMS, INC., SUNGARD
    INVESTMENT VENTURES LLC, GL TRADE
     AMERICAS, INC., SUNGARD FINANCIAL
   SYSTEMS (FRANCE) SAS, fka GL TRADE SA,
         FUTUREPATH TRADING LLC,
              Defendants-Appellees
             ______________________

                  2015-1767, 2015-1768
                 ______________________

    Appeals from the United States District Court for the
Northern District of Illinois in Nos. 1:05-cv-04120, 1:05-
cv-05164, Judge Sara L. Ellis.
                ______________________

                 Decided: April 4, 2016
                 ______________________

    STEVEN BORSAND, Trading Technologies International,
Inc., Chicago, IL, argued for plaintiff-appellant. Also
represented by LEIF R. SIGMOND, JR., MICHAEL DAVID
GANNON, JENNIFER KURCZ, COLE BRADLEY RICHTER,
2                 TRADING TECHS. INT’L V. SUNGARD DATA SYS.




McDonnell Boehnen Hulbert & Berghoff, LLP, Chicago,
IL.

    MARK LESLIE LEVINE, Bartlit Beck Herman Palenchar
& Scott LLP, Chicago, IL, argued for defendants-
appellees. Also represented by CHRISTOPHER LIND, BRIAN
SWANSON, ASHA L.I. SPENCER. Defendants-appellees
SunGard Data Systems, Inc., SunGard Investment Ven-
tures LLC, SunGard Financial Systems (France) SAS, GL
Trade Americas, Inc. also represented by ANDREW
BOURKE DONNELLAN, JR., SunGard Data Systems Inc.,
New York, NY; KATHERINE PAULEY BARECCHIA, Wayne,
PA.
                   ______________________
    Before LOURIE, BRYSON, and REYNA, Circuit Judges.
LOURIE, Circuit Judge.
    Trading Technologies International, Inc. (“TT”) ap-
peals from the district court’s grant of summary judgment
that software applications developed and sold by SunGard
Data Systems, Inc., SunGard Investment Ventures LLC,
GL Trade Americas, Inc., and SunGard Financial Systems
(France) SAS (collectively, “SunGard”), and FuturePath
Trading LLC (“FuturePath”) do not infringe the claims of
TT’s U.S. Patent 6,772,132 (the “’132 patent”). See Trad-
ing Techs. Int’l, Inc. v. GL Consultants, Inc., No. 1:05-cv-
04120, 2014 WL 6461578 (N.D. Ill. Nov. 18, 2014) (“Opin-
ion”). Because the district court did not err in granting
summary judgment of noninfringement, we affirm.
                       BACKGROUND
    The patent and prior art are exhaustively described in
our prior opinion involving the ’132 patent, see Trading
Techs. Int’l, Inc. v. eSpeed, Inc., 595 F.3d 1340, 1345–49
(Fed. Cir. 2010) (“eSpeed”); accordingly, we need only
address them briefly here. TT is the owner of the ’132
patent, which is directed to a computer program that
TRADING TECHS. INT’L V. SUNGARD DATA SYS.                    3



ensures traders are able to buy commodities at an intend-
ed price. Id. at 1346. Prior-art programs displayed
commodity prices to traders, and allowed traders to
execute trades by clicking on the prices. Id. at 1345. The
prior-art displays recentered automatically and unpre-
dictably, however, and if recentering occurred as the
trader was clicking, the trade could register at an unin-
tended price. Id. To address this issue, the ’132 patent
claims a graphical user interface with a “static display of
prices.” ’132 patent col. 12 ll. 2–27. Because the display
does not recenter automatically, a trader can be confident
that when the price is clicked, the commodity will not be
purchased at an unintended price. eSpeed, 595 F.3d at
1347.
     In eSpeed, we affirmed the district court’s construc-
tion of “static” as “a display of prices comprising price
levels that do not change positions unless a manual re-
centering command is received.” Id. at 1352–55. TT
agrees that the construction in eSpeed is controlling here.
Appellant’s Br. 1. Because the accused products in eSpeed
automatically recentered their displays, we also affirmed
the district court’s finding of no literal infringement, on
the basis that products with “mandatory recentering
features” did not infringe. eSpeed, 595 F.3d at 1355. We
also affirmed the district court’s finding that TT was
estopped from arguing infringement under the doctrine of
equivalents because the “construction of . . . ‘static’ specif-
ically excludes any automatic re-centering.” Id. at 1356.
The “occasional automatic re-centering” practiced by the
accused products at issue in eSpeed could not be equiva-
lent “because the claim forbids all automatic re-
centering.” Id.
    In this case, SunGard and FuturePath both sell soft-
ware that allows traders to buy commodities. Opinion at
*6–7. In both companies’ products, the price display
automatically recenters after a certain time period. Id.
Although automatic recentering cannot be disabled by the
4                TRADING TECHS. INT’L V. SUNGARD DATA SYS.




user, the user can set the amount of time between recen-
tering. Id. SunGard’s products default to recentering
every 10 seconds or 15 minutes, depending on the product
version. Id. at *6. The default period between recenter-
ing for FuturePath’s products is two minutes or 20 sec-
onds, also depending on the version. Id. at *7.
    TT sued SunGard and FuturePath, alleging that sev-
eral of their products infringed the claims of the ’132
patent. Relying on our opinion in eSpeed, the district
court granted summary judgment that the products at
issue in this appeal do not infringe. 1 Specifically, the
district court found that the accused products did not
contain a “static” display because they automatically
recentered. Id. at *8–10. The district court also found
that TT could not rely on the doctrine of equivalents
because, although the accused products could “be set to
re-center only occasionally . . . [,] the frequency of the
automatic re-centering is not the relevant comparison.”
Id. at *11. Instead, and just like the accused products at
issue in eSpeed, “users are always at risk of missing their
intended price at the time that automatic re-centering
occurs.” Id.
   TT timely appealed. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(1).
                       DISCUSSION
     TT argues that the district court erred in granting
summary judgment that the accused products do not
literally infringe because the automatic recentering of the
accused products is in fact two modes of operation: a


    1    The district court also denied summary judgment
that later versions of the SunGard product and another of
FuturePath’s products did not infringe under the doctrine
of equivalents. Id. at *12. Those products are not at issue
in this appeal.
TRADING TECHS. INT’L V. SUNGARD DATA SYS.                 5



“static” mode where the display does not recenter (i.e., the
period between automatic recentering events), and a
second mode where automatic recentering occurs (i.e., the
automatic recentering event itself). Appellant’s Br. 24–
30, 40–48. Because the accused products have at least
one mode where the display is static, TT argues, it has
generated a genuine dispute of material fact that the
accused products infringe.
    Sungard and FuturePath respond that the accused
products in fact have a single mode of operation where
automatic recentering occurs. Appellees’ Br. 30–34. They
argue that TT is attempting to relitigate the claim con-
struction issue that it lost in eSpeed, and that the eSpeed
decision controls.
    We agree with SunGard and FuturePath that there is
no genuine dispute that the accused products operate in a
single mode that does not infringe under the construction
of “static” affirmed in eSpeed. The instant that recenter-
ing occurs is not a separate “mode” of operation; it is part
of a single mode of operation practiced by the accused
products. Because the construction of “static” in eSpeed
requires recentering to only occur manually, eSpeed, 595
F.3d at 1352, and recentering occurs in the accused prod-
ucts automatically in the single mode in which they
operate, the district court correctly determined that the
accused products do not literally infringe.
    TT next argues that the district court erred in grant-
ing summary judgment that the accused products do not
infringe under the doctrine of equivalents because the
accused products still provide the “price guarantee”
provided in the claims of the ’132 patent; that is, the user
can be confident that clicking a price will not result in
purchasing a commodity at an unintended price. Appel-
lant’s Br. 62–68. As the user can set the time period
between recentering to be so long that it will likely never
6                 TRADING TECHS. INT’L V. SUNGARD DATA SYS.




occur, TT argues, the user can still receive the benefit of
the invention claimed in the ’132 patent. Id. at 64–67.
    SunGard and FuturePath respond that eSpeed con-
trols because we explained in that case that the “static”
limitation “specifically excludes automatic re-centering.”
Appellees’ Br. 46 (quoting eSpeed, 595 F.3d at 1356).
Moreover, Sungard and FuturePath argue that the ac-
cused products do not provide the benefit of the claimed
invention because users could still click to buy a commod-
ity at the exact instant that prices change. Id. at 49–51.
     We agree with SunGard and FuturePath that the
holding in eSpeed controls this case, and that the accused
products do not utilize the benefit of the claimed inven-
tion. In eSpeed, we rejected the argument that a product
which only occasionally recentered automatically could
still infringe under the doctrine of equivalents where the
product continued to present the problem of the prior art.
eSpeed, 595 F.3d at 1356. The accused products here
recenter automatically, and the products provide no way
for the user to know whether recentering will occur.
Accordingly, the accused products fall squarely within the
eSpeed holding, and the district court did not err in grant-
ing summary judgment. No material facts are in dispute,
and the district court made no error of law.
                       CONCLUSION
    We have considered TT’s remaining arguments, but
find them unpersuasive. For the foregoing reasons, the
decision of the district court is affirmed.
                       AFFIRMED